Citation Nr: 0803750	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to helpless child benefits on 
the basis of a child's permanent incapacity for self-support 
prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a previously denied claim of entitlement to helpless 
child benefits on the basis of a child's permanent incapacity 
for self-support prior to attaining the age of 18.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran's claim for entitlement to helpless child 
benefits on the basis of a child's permanent incapacity for 
self-support prior to attaining the age of 18 was previously 
denied in July 2002, August 2002, and December 2002 rating 
decisions.  In an April 2004 rating decision, the RO declined 
to reopen the claim.  While the RO declined to reopen the 
claim, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish entitlement to 
helpless child benefits that were found insufficient at the 
time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for 
entitlement to helpless child benefits depends on the basis 
upon which the prior claim was denied.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the veteran has not yet 
been notified as to the specific evidence necessary to reopen 
his claim for helpless child benefits.  On remand, the 
veteran should be so notified.
Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for entitlement to 
helpless child benefits, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for entitlement to 
helpless child benefits that were found 
insufficient in the prior denial on the 
merits (i.e., an opinion finding that 
the child was permanently incapacitated 
from self-support prior to attaining 
the age of 18).  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

